Citation Nr: 0815473	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, as a result of exposure to herbicides and as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, as a 
result of exposure to herbicides and as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to August 
1968.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The RO in 
Phoenix, Arizona currently has jurisdiction of the case.

The claims were previously remanded by the Board in June 
2007.  The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

In June 2007, the Board remanded the claims in pertinent part 
to verify whether the veteran served a tour of duty in 
Vietnam.  The Board specifically instructed the RO/AMC to 
undertake all appropriate actions to verify the veteran's 
report of having set foot in Vietnam after being transported 
aboard the USS OGDEN from Okinawa, Japan, in approximately 
April 1967 and having served with the 2 Battalion, 3rd 
Marines under the command of Colonel DeLong.  The Board 
directed the RO/AMC to request the veteran's Official 
Military Personnel File (OMPF), including all records of his 
assignments, duty stations, travel orders, etc., from the 
appropriate custodian, as well as to obtain the veteran's 
complete service personnel records.  It appears that the 
veteran's complete service personnel records were obtained 
and associated with the claims folder.  See VA Form 3101, 
Request for Information received July 2007.  

The RO/AMC was also instructed to exhaust all alternative 
methods of verification, to include requests to the National 
Personnel Records Center (NPRC) through a Personnel 
Information Exchange System (PIES) request, contacting the 
U.S. Army Joint Services Research Center (JSRRC) through a 
PIES/Defense Personnel Records Image Retrieval System (DPRIS) 
request, and obtaining information through the Marine Corps 
Archives and Special Collections (MCASC), if necessary.  See 
M21-1MR III.2.E.33.c; M21-1MR IV.1.D.13.h.  

Review of the claims folder reveals that the RO/AMC submitted 
a PIES request to the NPRC in July 2007, asking the NPRC to 
furnish the dates of the veteran's service in Vietnam.  A 
response was received that same month, indicating that the 
NPRC was unable to determine whether or not the veteran had 
in-country service in Vietnam and reporting that it had 
furnished copies of all available pertinent documents from 
the file to assist the RO/AMC in making a determination.  
This was the only request made by the RO/AMC in attempting to 
verify the veteran's Vietnam service, and there is no record 
to suggest that the RO/AMC also requested verification from 
the JSRRC or the MCASC.  Based on the response received from 
the PIES request, the Board finds that alternate requests 
were necessary such that the RO/AMC did not exhaust all 
alternative methods of verification.  Therefore, the Board's 
June 2007 remand instructions were not complied with.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, 
the claims must be remanded in order to effect compliance 
with the June 2007 remand instruction pertaining to 
verification of the veteran's reported Vietnam service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate actions to 
verify whether the veteran served a tour 
of duty in Vietnam based on his report of 
having set foot in Vietnam after being 
transported aboard the USS OGDEN from 
Okinawa, Japan in approximately April 
1967 and having served with the 2 
Battalion, 3rd Marines under the command 
of Colonel DeLong.  Request from the 
appropriate custodian the veteran's 
Official Military Personnel File (OMPF), 
including all records of his assignments, 
duty stations, travel orders, etc.  
Exhaust all alternative methods of 
verification, including providing the 
veteran's detailed information to the 
JSRRC and/or MCASC, if necessary.  (See 
above discussion in the body of the 
remand.)

2.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

